                        1        WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                 MARCUS B. SMITH, ESQ., Bar # 12098
                        2        KELSEY E. STEGALL, ESQ., Bar # 14279
                                 LITTLER MENDELSON, P.C.
                        3        3960 Howard Hughes Parkway, Suite 300
                                 Las Vegas, NV 89169-5937
                        4        Telephone:     702.862.8800
                                 Fax No.:       702.862.8811
                        5        Email: wkrincek@littler.com
                                 Email: mbsmith@littler.com
                        6        Email: kstegall@littler.com

                        7        Attorneys for Defendant
                                 RAEJOHNE FOSTER
                        8

                        9

                     10

                     11

                     12                                          UNITED STATES DISTRICT COURT

                     13                                              DISTRICT OF NEVADA

                     14

                     15          ANGELA CUMMINGS,                                 Case No. 2:13-CV-00479-APG-GWF

                     16                             Plaintiff,

                     17          vs.                                              NOTICE OF SETTLEMENT AND
                                                                                  STIPULATION TO VACATE TRIAL
                     18          VALLEY HEALTH SYSTEM, LLC, a
                                 Delaware Limited-Liability Company d/b/a
                     19          DESERT SPRINGS HOSPITAL;                                          ORDER
                                 RAEJOHNE FOSTER, an individual,
                     20
                                                    Defendants.
                     21

                     22

                     23                PLEASE TAKE NOTICE that Plaintiff Angela Cummings (“Plaintiff”), and Defendant
                     24         RaeJohne Foster (“Defendant”) have reached a settlement resolving the sole remaining claim in this
                     25         matter. The parties are in the process of drafting and finalizing a written settlement agreement.
                     26         ///
                     27         ///
                     28
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1               The parties will file a stipulation of dismissal for the entire action with prejudice within thirty

                        2       (30) days of the date of this Notice. In light of the settlement, the parties additionally stipulate to

                        3       vacate the trial scheduled to begin on February 26, 2019.

                        4
                                 Dated: February 19, 2019                               Dated: February 19, 2019
                        5

                        6
                                 By: /s/ James P. Kemp                                  By: /s/ Marcus B. Smith
                        7           JAMES P. KEMP, ESQ.                                    WENDY M. KRINCEK, ESQ.
                                    KEMP & KEMP, ATTORNEYS AT LAW                          MARCUS B. SMITH, ESQ.
                        8                                                                  KELSEY E. STEGALL, ESQ.
                                                                                           LITTLER MENDELSON, P.C.
                        9             Attorney for Plaintiff
                                                                                           Attorneys for Defendant
                     10

                     11

                     12

                     13                                                        ORDER
                     14
                                                                               IT IS SO ORDERED.
                     15

                     16
                                                                               Dated: February 20,
                                                                                               ____, 2019.
                                                                                                   2019
                     17

                     18

                     19                                                        ________________________________
                                                                               JUDGE ANDREW P. GORDON
                     20                                                        UNITED STATES DISTRICT COURT
                     21

                     22

                     23

                     24

                     25

                     26
                     27
                                FIRMWIDE:162538051.1 069080.1036
                     28
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
                                                                                   2.
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
